DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 15 May 2020.
Claims 1-16 are presented for examination.
Claim 16 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 August 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazmi et al (US 2016/0183121 A1), hereinafter Kazmi.
Regarding Claim 1, Kazmi discloses a method of performing sidelink communication in a wireless communication system (see page 1, paragraph 1 and 10-12 and page 2, paragraph 19, line 13; a method of performing/performs sidelink/D2D communication/communication in a wireless communication system/network), the method comprising: 
receiving specific information related to which sidelink parameters among sidelink parameters are valid to an out-coverage user equipment (UE) by an in-coverage UE (see Figure 3, step 312 and Table 1 and page 6, paragraph 68, lines 17-22 and paragraph 69-71; receiving/(step 312 shows the UE 110 receiving) specific information/(radio bearer setup and configuration information for INC, PNC or ONC) related to which sidelink/D2D parameters/(configuration parameters in INC, PNC or ONC scenario) among sidelink/D2D parameters/(configuration parameters in INC, PNC or ONC scenario) are valid/validity to an out-coverage UE/(UE 110b) by an in-coverage UE/UE 110a); and 
performing sidelink communication with the out-coverage UE by using sidelink parameters determined as valid according to the specific information by the in-coverage UE (see Figure 3, step 312 and Figure 5, and Table 1 and  page 6, paragraph 68, lines 17-22 and paragraph 69-71 and page 9, paragraph 99, lines 22-27;  performing/performing sidelink/D2D communication/operation with the out-coverage UE/(UE 110b) by using sidelink/D2D parameters/(INC, PNC or ONC parameters) determined as valid/validity according to the specific information/(radio bearer setup and configuration information for INC, PNC or ONC) by the in-coverage UE/UE 110a).
Regarding Claim 2, Kazmi discloses the method, wherein the specific information is transmitted to the in-coverage UE by higher-layer signaling (see Figure 3, step 312 and page 6, paragraph 68, lines 18-22; wherein the specific information/(configuration information for INC, PNC or ONC) is transmitted/communicates to the in-coverage UE/(UE 110) by higher-layer signaling/eNB 120 via radio bearer).
Regarding Claim 6, Kazmi discloses the method, wherein validity of the sidelink parameters is determined according to a geographical location of the out-coverage UE (see Figure 1 and Figure 2, steps 204, 206, 208 and page 5, paragraph 61 and paragraph 63; wherein validity/valid of the sidelink/D2D parameters/parameters is determined according to a geographical location/(moving from INC to ONC) of the out-coverage UE/UE 110b).
Regarding Claim 7, Kazmi discloses the method, wherein the specific information directly indicates which sidelink parameters among the sidelink parameters are valid to the out-coverage UE (see page 6, paragraph 68, lines 12-22; wherein the specific information/(radio bearer setup and configuration information for INC, PNC or ONC) directly indicates which sidelink/D2D parameters/parameters among the sidelink/D2D parameters/parameters are valid/validity to the out-coverage UE/UE 110b).
Regarding Claim 8, Kazmi discloses the method, wherein the specific information indicates location information about the out-coverage UE (see Figure 5, step 508 and page 8, paragraph 87, lines 15-19; wherein the specific information/(configuration information for INC, PNC or ONC) indicates location 
Regarding Claim 9, Kazmi discloses the method, wherein the in-coverage UE determines validity of the sidelink parameters based on the location information (see Figure 5, step 510 and page 2, paragraph 24 and page 8, paragraphs 87-88; wherein the in-coverage UE/(UE 110a) determines validity/valid of the sidelink/D2D parameters/(INC, PNC or ONC parameters) based on the location information/PNC state).
Regarding Claim 10, Kazmi discloses an in-coverage user equipment (UE) (see Figure 6A and page 8, paragraph 96; an in-coverage user equipment (UE)/wireless communication device 110) for performing sidelink communication in a wireless communication system  (see page 1, paragraph 1 and 10-12 and paragraph 2, paragraph 19, line 13; for performing/performs sidelink/D2D communication/communication in a wireless communication system/network), the UE (see Figure 6A and page 8, paragraph 96; the UE/wireless communication device 110) comprising: 
a memory (see Figure 6A and pages 8-9, paragraph 96, line 13; a/a memory/memory 630); and 
at least one processor coupled to the memory (see Figure 6 and page 9, paragraph 96, line 13; at least one processor/(processor 620) coupled to the memory/memory 630), 
wherein the at least one processor (see Figure 6 and page 9, paragraph 96, line 13; wherein the at least one processor/processor 620) is configured to receive specific 
Regarding Claim 11, Kazmi discloses the in-coverage UE, wherein the specific information is transmitted to the in-coverage UE by higher-layer signaling (see Figure 3, step 312 and page 6, paragraph 68, lines 18-22; wherein the specific information/(configuration information for INC, PNC or ONC) is transmitted/communicates to the in-coverage UE/(UE 110) by higher-layer signaling/eNB 120 via radio bearer).
Regarding Claim 15, Kazmi discloses the in-coverage UE, wherein validity of the sidelink parameters is determined according to a geographical location of the out-
Regarding Claim 16, Kazmi discloses the in-coverage UE, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, the BS or a network (see Figure 3, step 312 and Figure 5 and page 6, paragraph 68, lines 18-22 and page 8, paragraph 85; wherein the UE/(UE 101) is capable of communicating with at least one of another UE/(UE 110b), the BS/(eNB 120) or a network/network shown in Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Xue et al (US 2017/0142703 A1), hereinafter Xue.

Regarding Claim 3, Although Kazmi discloses the method as set forth above,
Kazmi does not explicitly disclose “wherein the sidelink parameters include offset information determining a direct frame number (DFN) timing”.
However, Xue discloses the method, wherein the sidelink parameters include offset information determining a direct frame number (DFN) timing (see Figures 8-9 and page 7, paragraphs 121-122; wherein the sidelink parameters/(prosepreconfiguration) include offset/offset information/information determining a direct frame number (DFN) timing/timing as shown in Figure 9 with DFN#0 and 914, 912).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the sidelink 
Regarding Claim 4, Although Kazmi discloses the method as set forth above,
Kazmi does not explicitly disclose “wherein the in-coverage UE determines a DFN timing based on the offset information, and receives a sidelink synchronization signal (SLSS) of the out-coverage UE based on the DFN timing”.
However, Xue discloses the method, wherein the in-coverage UE determines a DFN timing based on the offset information (see Figures 8-9 and page 7, paragraphs 121-122 and page 9, paragraph 158; wherein the in-coverage UE/(UE-1 800) determines a DFN/DFN timing based on the offset/offset information/information), and receives a sidelink synchronization signal (SLSS) of the out-coverage UE based on the DFN timing (see Figures 8-9 and 13 and page 7, paragraphs 121-122 and page 9, paragraph 158; and receives a sidelink synchronization signal (SLSS)/(SLSS 1300 as shown in Figure 13) of the out-coverage UE/(UE-2 802) based on the DFN/DFN timing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the in-coverage UE determines a DFN timing based on the offset information, and receives a sidelink synchronization signal (SLSS) of the out-coverage UE based on the DFN timing” as taught by Xue in the system of Kazmi to achieve a high data transmission rate (see page 1, paragraph 3, line 1 of Xue).
Regarding Claim 12, Although Kazmi discloses the in-coverage UE as set forth above,

However, Xue discloses the in-coverage UE, wherein the sidelink parameters include offset information determining a direct frame number (DFN) timing (see Figures 8-9 and page 7, paragraphs 121-122; wherein the sidelink parameters/(prosepreconfiguration) include offset/offset information/information determining a direct frame number (DFN) timing/timing as shown in Figure 9 with DFN#0 and 914, 912).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the sidelink parameters include offset information determining a direct frame number (DFN) timing” as taught by Xue in the system of Kazmi to achieve a high data transmission rate (see page 1, paragraph 3, line 1 of Xue).
Regarding Claim 13, Although Kazmi discloses the in-coverage UE as set forth above,
Kazmi does not explicitly disclose “wherein the in-coverage UE determines a DFN timing based on the offset information, and receives a sidelink synchronization signal (SLSS) of the out-coverage UE based on the DFN timing”.
However, Xue discloses the in-coverage UE, wherein the in-coverage UE determines a DFN timing based on the offset information (see Figures 8-9 and page 7, paragraphs 121-122 and page 9, paragraph 158; wherein the in-coverage UE/(UE-1 800) determines a DFN/DFN timing based on the offset/offset information/information), and receives a sidelink synchronization signal (SLSS) of the out-coverage UE based on 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the in-coverage UE determines a DFN timing based on the offset information, and receives a sidelink synchronization signal (SLSS) of the out-coverage UE based on the DFN timing” as taught by Xue in the system of Kazmi to achieve a high data transmission rate (see page 1, paragraph 3, line 1 of Xue).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Xue and further in view of Huawei et al (“OOC Synchronization Priority and SLSS ID Set Definition”), hereinafter Huawei NPL.

Regarding Claim 5, Although the combination of Kazmi and Xue discloses the method as set forth above,
The combination of Kazmi and Xue does not explicitly disclose “wherein the out-coverage UE has a global navigation satellite system (GNSS) as a synchronization reference”.
However, Huawei NPL discloses the method, wherein the out-coverage UE has a global navigation satellite system (GNSS) as a synchronization reference (see Figure 1 and page 1, Section 2 Discussion on the remaining issues last paragraph on page 1, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the out-coverage UE has a global navigation satellite system (GNSS) as a synchronization reference” as taught by Huawei NPL in the combined system of Kazmi and Xue to provide progress in synchronization (see page 1, 1 Introduction line 1 of Huawei NPL).
Regarding Claim 14, Although the combination of Kazmi and Xue discloses the in-coverage UE as set forth above,
The combination of Kazmi and Xue does not explicitly disclose “wherein the out-coverage UE has a global navigation satellite system (GNSS) as a synchronization reference”.
However, Huawei NPL discloses the in-coverage UE, wherein the out-coverage UE has a global navigation satellite system (GNSS) as a synchronization reference (see Figure 1 and page 1, Section 2 Discussion on the remaining issues last paragraph on page 1, line 3; wherein the out-coverage UE/(OOC UE) has a global navigation satellite system (GNSS)/GNSS as a synchronization/synchronized reference).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the out-coverage UE has a global navigation satellite system (GNSS) as a synchronization reference” as taught by Huawei NPL in the combined system of Kazmi and Xue to provide progress in synchronization (see page 1, 1 Introduction line 1 of Huawei NPL).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yin et al (US 2017/0353819 A1) discloses .Method and Apparatus For Resource Allocation On Relay Channel In A Wireless Communication System.  Specifically, Figures 8a-8b, 9, 12 and paragraphs 55, 86, 88-89, 91-93, 95-97, 111
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469